Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed August 29, 2022 in response to the Office Action of May 12, 2016 is acknowledged and has been entered.  Claims 1-9, 12-14, and 16 have been cancelled. Claims 17-20 and 26-28 have been amended. New claims 29-36 have been added.  
2.	Claims 17-20 and 26-37 are currently being examined.
New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 17-20, 26-28 and 30-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0030381 (Bolen et al. Jan. 30, 2020, effectively filed Feb. 28, 2017, of record), “Bolen” evidenced by Yousef et al. (Gene 2002 286: 259-270, of record), “Yousef”.
Bolen teaches a method of treating a hematopoietic malignancy, comprising administering to a subject in need thereof: (i) an effective amount of a cytotoxic agent targeting cells expressing a lineage-specific cell-surface protein, wherein optionally the cytotoxic agent comprises an antigen-binding fragment that specifically binds an epitope of the lineage-specific cell-surface protein; and (ii) a population of hematopoietic cells, wherein the hematopoietic cells are manipulated such that they or descendants thereof have reduced binding to the cytotoxic agent.  See claim 1. 
Bolen teaches targeting CD33 with the cytotoxic agent.  See ¶ 0016 and Figures 2 and 3.
Bolen teaches genome editing with CRISPR/Cas9 endonuclease systems. See ¶¶ 0155-0180. 
Bolen teaches that Cas9 endonuclease can be a base editor. See ¶ [0170].
Bolen teaches the CD33 RNA guide sequence SEQ ID NO: 35/sgRNA-9 which is identical to the claimed SEQ ID NO: 54 and is directed to CD33 intron 1.  See Table 6 and Appendix. 
Bolen teaches the CD33 RNA guide sequence SEQ ID NO: 30/sgRNA-4 which is complimentary to the claimed SEQ ID NO: 55, is identical to SEQ ID NO: 58 and is directed to CD33 intron 1.  See Table 6 and Appendix. 
Bolen teaches the CD33 RNA guide sequence SEQ ID NO: 29/ sgRNA-3 which is identical to the claimed SEQ ID NO: 57 and is directed to CD33 intron 1..  See Table 6 and Appendix. 
Bolen teaches that the sgRNA-3, sgRNA-4 and sgRNA-9 are effective at deletion of Exon 2 of the CD33 locus. See  Example 4, Figures 16 and 17 and Table 6. 
Bolen teaches modifying or deleing an epitope in exon 2 of CD33 like amino acids 47-51 or 48-52.  See ¶ 0016, Example 1, Table 2 and Figures 2 and 3.  Yousef teaches that the exon 2 of CD33/SIGLEC-3 comprises the IgV domain and amino acids 47-51 (IPYYD) or 48-52 (PYYDK).  See Figs. 1 and 8.
Bolen teaches hematopoietic cells are genetically modified such that they express a variant CD33 protein which lacks an epitope to which the cytotoxic agent binds.  See ¶ 0016, Examples 1 and 2, and Figures 1-3. 
Bolen teaches that the cytotoxic agent can be antibody, antigen binding fragment thereof, or chimeric antigen receptor expressing T cell to CD33.  See ¶¶ 0008, 0009, 0077-0131.
Bolen teaches that the hematopoietic cells are autologous or allogeneic.  See ¶¶ 0008, 0010 and 0123. 
Bolen teaches that the hematopoietic cells are CD34+ stem cells.  See ¶¶ 0026 and 0141-0149 and Fig. 1.
Bolen teaches that the engineered CD33 lacks the region encoded by exon 2.  See ¶¶ 0016 and 0075. 
Bolen teaches CAR-T cells directed against CD33. See ¶¶ 0026-028, Examples 1 and 2 and Figs. 1-3.
Bolen teaches that the chimeric receptors may further comprise (a) a hinge domain, (b) a transmembrane domain, (c) at least one co-stimulatory domain, (d) a cytoplasmic signaling domain, or (e) a combination thereof. In some embodiments, the chimeric receptor comprises at least one co-stimulatory signaling domain. In some embodiments, the co-stimulatory signaling domain is derived from a co-stimulatory receptor selected from the group consisting of CD27, CD28, 4-1BB, OX40, CD30, ICOS, CD2, CD7, LIGHT, NKG2C, B7-H3, GITR, HVEM, and a combination thereof. In some embodiments, the chimeric receptor comprises at least one cytoplasmic signaling domain. In some embodiments, the cytoplasmic signaling domain is from CD3, e.g. CD3 zeta.  See ¶¶ 0009, 0101, 0102, and 0112-0118. 
Bolen teaches that the hematopoietic stem cells are from bone marrow cells or peripheral blood mononuclear cells (PBMCs).  See ¶¶ 0010, 0123 and 0146. 
Bolen teaches that the subject may have Hodgkin's lymphoma, non-Hodgkin's lymphoma, leukemia, or multiple myeloma. In some embodiments, the subject has leukemia, for example, acute myeloid leukemia, chronic myelogenous leukemia, acute lymphoblastic leukemia, or chronic lymphoblastic leukemia, which are associated with CD33 as claimed.  See ¶¶ 0018, 0059, 0203, and 0206.
Bolen teaches treating CD33+ acute myeloid leukemia.   See ¶ 0028 and Figure 3.
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Bolen and use sgRNA-3, sgRNA-4 or sgRNA-9 for  deletion of Exon 2 of the CD33 locus because Bolen teaches sgRNA-3, sgRNA-4 and sgRNA-9 are effective at deletion of Exon 2 of the CD33 locus.  One would have been motivated to optimize the efficiency of deletion of by using sgRNA-3, sgRNA-4 or sgRNA-9 for  deletion of Exon 2 of the CD33 locus.  




Response to Arguments
	4.	Applicant argues that Bolen does not disclose engineering hematopoietic cells by a CRISPR-Cas system comprising one or more guide nucleic acids comprising a sequence according to any one of SEQ ID NOs: 52-61, as recited in the amended claims. Therefore, Bolen does not disclose each and every element of amended claim 17 and thus does not anticipate claim 17 nor claims 18-20 or 26-37, which depend from claim 17, directly or indirectly. 
Applicant’s arguments have been considered, but have not been found persuasive.   As set forth above Bolen teaches the CD33 RNA guide sequence SEQ ID NO: 35/sgRNA-9 which is identical to the claimed SEQ ID NO: 54 and is directed to CD33 intron 1.  See Table 6 and Appendix. Bolen teaches the CD33 RNA guide sequence SEQ ID NO: 30/sgRNA-4 which is complimentary to the claimed SEQ ID NO: 55, is identical to SEQ ID NO: 58 and is directed to CD33 intron 1.  See Table 6 and Appendix.  Bolen teaches the CD33 RNA guide sequence SEQ ID NO: 29/ sgRNA-3 which is identical to the claimed SEQ ID NO: 57 and is directed to CD33 intron 1..  See Table 6 and Appendix. Bolen teaches that the sgRNA-3, sgRNA-4 and sgRNA-9 are effective at deletion of Exon 2 of the CD33 locus. See  Example 4, Figures 16 and 17 and Table 6.  Thus, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Bolen and use sgRNA-3, sgRNA-4 or sgRNA-9 for  deletion of Exon 2 of the CD33 locus because Bolen teaches sgRNA-3, sgRNA-4 and sgRNA-9 are effective at deletion of Exon 2 of the CD33 locus.

Conclusion
5.	All other objections and rejections recited in the Office Action of February 28, 2022  are withdrawn.
6.	Claim(s) 17-20, 26-28 and 30-37 is/are rejected.  Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	No claims allowed.
8.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2023. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642

Appendix 
SEQ ID NO 54 alignment

RESULT 1
BFQ47061
ID   BFQ47061 standard; DNA; 20 BP.
XX
AC   BFQ47061;
XX
DT   01-NOV-2018  (first entry)
XX
DE   Human CD33 intron 1 gene targeted sgRNA CD33_sgRNA-9, SEQ ID 35.
XX
KW   CD33 gene; CRISPR-Cas9 system; Genome editing;
KW   acute lymphoblastic leukemia; acute myelogenous leukemia;
KW   antibody therapy; chronic lymphocytic leukemia;
KW   chronic myelocytic leukemia; cytostatic; hematological neoplasm;
KW   hematological-gen.; hodgkins disease; leukemia; multiple myeloma;
KW   non-hodgkin lymphoma; protein detection; ss; stem cell; therapeutic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
CC PN   WO2018160768-A1.
XX
CC PD   07-SEP-2018.
XX
CC PF   28-FEB-2018; 2018WO-US020327.
XX
PR   28-FEB-2017; 2017US-0464975P.
XX
CC PA   (VORB-) VOR BIOPHARMA INC.
XX
CC PI   Bolen J,  Radovic-Moreno AF,  Lydeard J;
XX
DR   WPI; 2018-70575U/63.
XX
CC PT   Treating hematopoietic malignancy in mammalian subject, involves 
CC PT   administering cytotoxic agent comprising antigen-binding fragment, and 
CC PT   population of hematopoietic cells to mammalian subject.
XX
CC PS   Example 4; SEQ ID NO 35; 113pp; English.
XX
CC   The present invention relates to a method for treating hematopoietic 
CC   malignancy in a mammalian subject. The method involves administering a 
CC   cytotoxic agent comprising antigen-binding fragment and a population of 
CC   hematopoietic cells to the mammalian subject. The invention also 
CC   includes: (1) a genetically engineered hematopoietic cell expressing a 
CC   variant of a lineage-specific cell-surface protein; (2) a kit comprising 
CC   the cytotoxic agent and the population of hematopoietic cells; (3) a 
CC   method for preparing genetically engineered hematopoietic cells lacking a
CC   nonessential epitope in a lineage-specific cell-surface protein; and (4) 
CC   a method for identifying a non-essential epitope in a lineage-specific 
CC   cell-surface protein. The method of the invention is useful for treating 
CC   a subject having Hodgkin's lymphoma, non-Hodgkin's lymphoma, leukemia, or
CC   multiple myeloma, preferably leukemia such as acute myeloid leukemia, 
CC   chronic myelogenous leukemia, acute lymphoblastic leukemia or chronic 
CC   lymphoblastic leukemia. The present sequence is a human CD33 intron 1 
CC   gene targeted single guide RNA (sgRNA), useful for CRISPR/Cas9 mediated 
CC   genome editing at exon 2 of CD33 gene in order to treat hematopoietic 
CC   malignancy in a mammalian subject. Note: The present sequence is 
CC   described as sgRNA but shown as DNA sequence.
XX
SQ   Sequence 20 BP; 3 A; 8 C; 6 G; 3 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 61;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CCATAGCCAGGGCCCCTGTG 20
              ||||||||||||||||||||
Db          1 CCATAGCCAGGGCCCCTGTG 20

SEQ ID NO: 55 alignment

RESULT 1
US-16-489-407-30/c
; Sequence 30, Application US/16489407
; Publication No. US20200030381A1
; GENERAL INFORMATION
;  APPLICANT: Vor Biopharma, Inc.
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR INHIBITION OF LINEAGE SPECIFIC
;  TITLE OF INVENTION:PROTEINS
;  FILE REFERENCE: V0291.70001US01
;  CURRENT APPLICATION NUMBER: US/16/489,407
;  CURRENT FILING DATE: 2019-08-28
;  PRIOR APPLICATION NUMBER: PCT/US2018/020327
;  PRIOR FILING DATE: 2018-02-28
;  PRIOR APPLICATION NUMBER: US 62/464,975
;  PRIOR FILING DATE: 2017-02-28
;  NUMBER OF SEQ ID NOS: 51
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 30
;  LENGTH: 20
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
US-16-489-407-30

  Query Match             100.0%;  Score 20;  DB 78;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TCGTTTCCCCACAGGGGCCC 20
              ||||||||||||||||||||
Db         20 TCGTTTCCCCACAGGGGCCC 1


SEQ ID NO: 57 alignment
RESULT 1
US-16-489-407-29
; Sequence 29, Application US/16489407
; Publication No. US20200030381A1
; GENERAL INFORMATION
;  APPLICANT: Vor Biopharma, Inc.
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR INHIBITION OF LINEAGE SPECIFIC
;  TITLE OF INVENTION:PROTEINS
;  FILE REFERENCE: V0291.70001US01
;  CURRENT APPLICATION NUMBER: US/16/489,407
;  CURRENT FILING DATE: 2019-08-28
;  PRIOR APPLICATION NUMBER: PCT/US2018/020327
;  PRIOR FILING DATE: 2018-02-28
;  PRIOR APPLICATION NUMBER: US 62/464,975
;  PRIOR FILING DATE: 2017-02-28
;  NUMBER OF SEQ ID NOS: 51
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 29
;  LENGTH: 20
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
US-16-489-407-29

  Query Match             100.0%;  Score 20;  DB 78;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGGGGAAACGAGGGTCAGCT 20
              ||||||||||||||||||||
Db          1 TGGGGAAACGAGGGTCAGCT 20

SEQ ID NO: 58 alignment
RESULT 1
US-16-489-407-30
; Sequence 30, Application US/16489407
; Publication No. US20200030381A1
; GENERAL INFORMATION
;  APPLICANT: Vor Biopharma, Inc.
;  TITLE OF INVENTION: COMPOSITIONS AND METHODS FOR INHIBITION OF LINEAGE SPECIFIC
;  TITLE OF INVENTION:PROTEINS
;  FILE REFERENCE: V0291.70001US01
;  CURRENT APPLICATION NUMBER: US/16/489,407
;  CURRENT FILING DATE: 2019-08-28
;  PRIOR APPLICATION NUMBER: PCT/US2018/020327
;  PRIOR FILING DATE: 2018-02-28
;  PRIOR APPLICATION NUMBER: US 62/464,975
;  PRIOR FILING DATE: 2017-02-28
;  NUMBER OF SEQ ID NOS: 51
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 30
;  LENGTH: 20
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic polynucleotide
US-16-489-407-30

  Query Match             100.0%;  Score 20;  DB 78;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGGCCCCTGTGGGGAAACGA 20
              ||||||||||||||||||||
Db          1 GGGCCCCTGTGGGGAAACGA 20